Citation Nr: 1749607	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 13-18 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for medial-lateral instability of the right knee.

2. Entitlement to an initial compensable rating for a scar of the right knee.

3. Entitlement to service connection for arthritis of the left knee. 

4. Entitlement to service connection for a left ankle strain.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1. The Veteran's service-connected medial-lateral instability of the right knee has not been shown to be manifested by more than mild instability.

2. The Veteran's scar on the right knee is not manifested by pain or instability and is less than 39 square cm in size.

3. The Veteran's left knee disorder was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected disability.

4. The Veteran's left ankle disorder was not manifested in service and is not shown to be related to his service, or to have been caused or aggravated by his service-connected disability.


CONCLUSIONS OF LAW

1. The criteria are not met for an initial disability rating higher than 10 percent for the medial-lateral instability of the right knee. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2. The criteria for an initial compensable rating for the scar of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 44.118, Diagnostic Code 7805 (2016).

3. The criteria to establish service connection for a left knee disorder, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria to establish service connection for a left ankle disorder, to include as secondary to a service-connected disability, are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159 (b) (1). 

Regarding the Veteran's claims for service connection, the VA's duty to notify was satisfied by a letter that was sent to the Veteran in March 2012. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's claims for initial increased disability ratings arise from his disagreement with the initial evaluations assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112  (2007). Therefore, no further notice is required for these claims. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service and post-service treatment records are in the file. The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. The Veteran has also been afforded several VA examinations in conjunction with his appeals.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006). The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

Regarding the Veteran's claims, the Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Initial Increased Disability Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Medial-lateral instability of the right knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995), Mitchell v. Shinseki, 25 Vet. App. 32 (2011). The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Knee instability is evaluated under Diagnostic Code 5257. 38 C.F.R. § 4.71a. A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257. A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability. Id. A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability. Id. 

These descriptive words "slight", "moderate", and "severe" as used in this Diagnostic Code are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Turning to the relevant evidence of record, the Veteran underwent a VA examination in May 2011 where a physical examination of the right knee did not reveal signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement. There was also no locking pain, genu recurvatum, or crepitus. The Veteran had full range of motion of the right knee. A stability test of the right knee revealed normal findings for anterior and posterior cruciate ligaments, medical and lateral collateral ligaments, and the medial and lateral meniscus. The right knee showed no signs of subluxation. 

According to an April 2012 VA examination of the bilateral knees, a joint stability test of the right knee revealed normal anterior instability (Lachman test) and posterior instability (Posterior drawer test) but revealed 1+ (0-5 millimeters) on the medial-lateral instability test. There was no evidence or history of recurrent patellar subluxation/dislocation.

Finally, the Veteran was afforded a VA examination in October 2013 where a joint stability test revealed normal findings in the anterior instability, posterior instability, and medical-lateral instability tests of the right knee. There was no evidence or history of recurrent patellar subluxation/dislocation.

Despite the Veteran's subjective complaint of right knee instability, the VA examinations do not find clinical evidence of more than slight right knee instability or subluxation. Here, the only instance of instability was showed in the April 2012 VA examination of 1+ (0-5 millimeters) on the medial-lateral instability test. This is most consistent with the current 10 percent rating for slight instability. See 38 C.F.R. § 4.71a, Diagnostic Code 5257. The evidence of record, however, does not show that his right knee instability approximates a finding greater than slight. Thus, a rating higher than 10 percent for instability of the right knee is not warranted.

Scar of the right knee

The Veteran is currently assigned separate noncompensable ratings for a scar of the right knee, pursuant to C.F.R. § 4.118, Diagnostic Code 7805. 

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars are to be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.

Diagnostic Code 7800 pertains to scars of the head, face, or neck. As the scars are located on the Veteran's right knee, Diagnostic Code 7800 is not for application in this case.

Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck that are deep and nonlinear. A 10 percent evaluation is contemplated for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.). Note 1 indicates that a deep scar is one associated with underlying soft tissue damage.

Diagnostic Code 7802 provides a 10 percent evaluation for scars other than of the head, face, or neck that are superficial and nonlinear and involve an area or areas of 144 square inches (929 sq. cm.) or greater. Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating. Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating. 

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

Turning to the evidence of record, the May 2011 VA examination indicated the Veteran had a scar on the right knee. The scar was linear and measured 20.5 cm by .5 cm. The scar was not painful without skin breakdown. The scar was deep with underlying tissue damage. There was no evidence of inflammation, edema, keloid formation, and the scar was not disfiguring. The scar did not limit the Veteran's motion, and there was no limitation of function due to the scar.

According to the April 2012 and October 2013 VA examinations, the Veteran did not have any scar (surgical or otherwise) related to any condition or to the treatment of the degenerative joint disease of the right knee.

Based on the foregoing, evidence shows that the Veteran's scar was deep and linear; was not unstable or painful; and did not measure at least 6 square inches (39 sq. cm.). There are no other disabling effects identified such as limitation of motion or function as a result of the scar. Therefore, the Board finds that the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted.

B. Service Connection

The Veteran is seeking service connection for left knee arthritis and a left ankle strain. He essentially contends that he developed these disabilities as a result of his military service, or, alternately, that they are secondary to his service-connected degenerative joint disease of the right knee.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303 (b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period. In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309 (a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

In addition to the requirements of service connection as detailed above, regulations also provide that service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Further, any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). Here, the Veteran has been service-connected for a right knee disability.

When determining service connection, all theories of entitlement, direct and secondary, must be considered. Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004). As such, the Board will address the Veteran's claims for service connection on both direct and secondary bases.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis. Under 38 U.S.C.A. § 1154 (a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Turning to the evidence of record, according to his service treatment records, the Veteran injured his left ankle in April 1965 while playing basketball. A radiographic report the same month indicates negative findings of the left ankle and foot. Otherwise, there are no complaints, diagnosis, or treatment for a left knee condition. According to an August 1967 Report of Medical History, the Veteran reported swollen or painful joints, cramps in legs, "trick" or locked knee, and foot trouble. There was no indication that these reports were for the left extremity. The Veteran stated he had a knee operation for a torn cartilage and pulled ligaments. This was the Veteran's right knee. The separation Report of Medical History did not indicate any findings for a left knee or ankle. 

In May 2011, the Veteran was afforded a VA examination where a physical examination of the left knee showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding movement. The left knee revealed no locking pain, genu recurvatum or crepitus. There was also no evidence of ankylosis. No etiological opinion was provided. 

In April 2012, the Veteran underwent a VA examination of the ankle where a diagnosis of a left ankle strain was confirmed. He stated his left ankle strain began five years prior and he experienced swelling and was treated with an ice pack. He stated his condition was not formally diagnosed. Upon a review of the evidence of record, a physical examination, and the Veteran's lay statements, the VA examiner opined it was less likely than not that the Veteran's current left ankle disorder was incurred in or caused by the claimed in-service injury, event, or illness, specifically, an injury sustained while playing basketball in service in April 1965. The VA examiner explained the left ankle sprain "was reported during his [his] military [service] on [April 28, 1965] but follow up report dated [May 3, 1965] noted improvement and separation physical history provided by the claimed revealed no residual ankle/joint problems."

In October 2013, the Veteran underwent another VA examination for the left knee and ankle. A diagnosis of left knee osteoarthritis and patellar spur was confirmed. He stated the date of onset of his symptoms was 2009. He stated it began as an aching in his knee and has become progressively worse. Regarding his left ankle sprain, the Veteran stated the onset of his symptoms was in 1966 while playing basketball for the Army. He stated the condition had become worse. Upon a review of the evidence of record, a physical examination, and the Veteran's lay statements, the VA examiner opined the Veteran's left knee osteoarthritis and patellar spur are not due to his service-connected right knee condition as there was no pathophysiology connecting the two conditions. The VA examiner stated the Veteran's left knee osteoarthritis and patellar spur was most likely due to natural age progression. Regarding the Veteran's left ankle, the VA examiner opined it was less likely than not proximately due to or the result of the Veteran's service-connected condition. The VA examiner explained that the Veteran was treated for one episode of left ankle sprain and there was "no documentation of recurrent injury nor chronic left ankle condition. The [Veteran's separation] examination in August 1967 did not note the left ankle as a problem." According to an addendum to the October 2013 opinion, the VA examiner stated the "left ankle sprain is not due to his right knee degenerative arthritis because there is no causality and no direct pathophysiology between the two conditions."

Outside of the VA examination reports, the post-service treatment records do not contain any etiological opinions regarding the left knee and ankle conditions.

Based upon the evidence of record, the Board finds, first, that direct service connection is not warranted for the Veteran's claimed left knee disorder, as a left knee disability was not manifest during active service or within one year of service discharge, and a left knee disorder is not shown to have developed as a result of an established event, injury, or disease during active service. The medical evidence of record as a whole, including the findings of the October 2013 VA examiner, supports the proposition that there is no etiological relationship between the Veteran's left knee disorder and his military service. 

Regarding the left ankle, the Board also finds that direct service connection is not warranted. Although the Veteran did sustain a left ankle sprain during service, the objective evidence of record indicates the condition resolved by the time he separated from his military service, as evidenced by the normal Report of Medical History and Report of Medical Examination at separation. The medical evidence of record as a whole, including the findings of the April 2012 and October 2013 VA examiners, supports the proposition that there is no etiological relationship between the Veteran's left ankle disorder and his military service. 

In addition, although the Board acknowledges the Veteran's claim that his left knee and ankle disorders are secondary to his service-connected left knee degenerative joint disease, the preponderance of the evidence does not support such a finding. The October 2013 VA examiner specifically opined that the Veteran's left knee and ankle disorder were not secondary to or aggravated by a service-connected left knee disability. Importantly, these conclusions are not contradicted by any medical evidence of record.

Here, there is no evidence of a left knee or ankle disorder during service or at separation. Rather, the record demonstrates a post-service onset. This is evidence that there has not been a continuity of symptomatology, and it weighs against the claims. See Maxson v. Gober, 230 F.3d 1330  (Fed. Cir. 2000). Furthermore, the VA examiner concluded in October 2013 that the Veteran's left knee and ankle disorders were less likely as not caused or aggravated by his service-connected disability. The Board finds this opinion to be determinative of the secondary service connection issue, to include secondary aggravation.

The Board also acknowledges the Veteran's lay contentions that his current left knee and ankle disorders were related to service. The Veteran is considered competent to report the observable manifestations of his claimed disabilities. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities. Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). In this case, the etiology of the Veteran's left knee and ankle disorders is a complex medical question that is not within the competence of a layperson. See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Furthermore, in weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. In this case, the Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current left ankle disorder lack credibility as they are inconsistent with other evidence of record. As stated above, the Veteran stated at the April 2012 that his left ankle strain began five years prior. There was no indication from the Veteran's lay statements at the April 2012 VA examination that his left ankle disability occurred during service. As such, the Board finds that the Veteran's lay statements concerning continuity of symptomatology are not credible and the Board assigns no probative weight to such statements. Here, the presumptive service connection for the Veteran's left ankle disorder, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection for a left knee and ankle disorder; the claims are therefore denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 58.

ORDER

Entitlement to an initial disability rating in excess of 10 percent for medial-lateral instability of the right knee is denied.

Entitlement to an initial compensable rating for a scar of the right knee is denied.

Entitlement to service connection for arthritis of the left knee is denied.

Entitlement to service connection a left ankle strain is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


